Citation Nr: 0900918	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-07 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The veteran served on active duty from February 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss.

The Board notes that the February 2005 decision also denied 
service connection for a back disability and the veteran 
disagreed with this issue.  Rating decision dated in January 
2006 granted service connection for chronic low back pain 
with degenerative changes.  The grant of service connection 
resolves the disagreement on that issue.  

The veteran requested a travel board hearing, which was 
scheduled for November 2008.  A November 2008 statement from 
the veteran's representative indicates that the veteran was 
unable to attend the hearing for medical reasons.  It was 
requested that written argument and contentions, relayed by 
the veteran via phone, be accepted in lieu of a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has hearing loss 
related to in-service noise exposure.  The November 2008 
statement documents the veteran's reports of in-service 
acoustic trauma.  The veteran reported exposure to concussion 
grenades and that as an infantryman and door gunner he was 
exposed to noise and rarely used hearing protection.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 C.F.R. § 3.306(a) (2008).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Review of service treatment records shows that on examination 
for enlistment in January 1988, the puretone threshold at 
4000 Hertz was 40 in the left ear.  Thus, there was evidence 
of pre-existing hearing loss in the left ear.  Audiometric 
findings did not show hearing loss disability for VA purposes 
in the right ear.  Service treatment records note routine 
exposure to hazardous noise and the veteran was treated for 
otitis media and earaches.  Separation examination in 
February 1992 continued to show a hearing loss disability for 
VA purposes on the left.  

The veteran underwent a VA examination in January 2005.  It 
is unclear whether the claims file was available for review.  
Review of the audiometric findings does not show a hearing 
loss disability for VA purposes in either ear as defined by 
38 C.F.R. § 3.385.  However, the examiner expressed his own 
opinion that there was hearing loss in the right ear above 
3000 Hertz, finding that it was more likely than not that the 
veteran's hearing loss was related to military service.  He 
then noted that hearing in the left ear was within the normal 
range.

The veteran submitted a copy of an uninterpreted April 2006 
VA audiogram.  Corresponding notes indicate that audiometric 
findings for the right ear revealed normal hearing 
sensitivity from 250 to 2000 Hertz, then dropping to a mild 
sensorineural hearing loss between 3000 to 8000 Hertz; and 
audiometric findings for the left ear revealed normal hearing 
sensitivity from 250 to 2000 Hertz, then dropping to a 
moderately severe to severe sensorineural hearing loss 
between 3000 and 8000 Hertz.  It was further noted that the 
veteran was interested in obtaining a hearing aid for the 
left ear and that he was being referred to an ear, nose, and 
throat (ENT) physician to rule out retrocochlear involvement 
in the hearing loss.

A review of the file shows that VA records subsequent to 
April 2006 were not obtained.  Evidence of record suggests 
additional VA treatment to include obtaining the hearing aid 
and ENT consultation.  As such, these records should be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2008). 

Further, although the specific results of the April 2006 
audiogram were uninterpreted, the accompanying comments in 
his clinical records suggest inconsistences with the previous 
results obtained in January 2005.  For this reason, and given 
the positive nexus opinion noted in the earlier examination, 
the Board finds that additional VA examination is required to 
clarify whether or not the veteran has a current hearing loss 
disability that was incurred in or aggravated by service.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)..  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Central 
California Health Care System for the 
period from April 2006 to the present.  
Records obtained should be associated with 
the claims file.

2.  Thereafter, schedule the veteran for a 
VA ENT examination to determine the nature 
and etiology of any hearing loss 
disability.  An audiology evaluation 
should be conducted.  The claims file 
should be available for review and the 
examiner should note that it has been 
reviewed.  

If the veteran meets VA's criteria for a 
hearing loss disability on the left, the 
ENT specialist should render an opinion as 
to whether the disability is related to 
in-service noise exposure.  In particular, 
the examiner is requested to review 
complete service treatment records, to 
include entrance and separation 
examinations, and to discuss whether pre-
existing hearing loss on the left was 
aggravated beyond its natural progression 
during service.  

If the veteran meets VA's criteria for a 
hearing loss disability on the right, the 
ENT examiner should render an opinion as 
to whether it is at least as likely as not 
the disability is related to in-service 
noise exposure.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
bilateral hearing loss.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



